UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1666



ROSALIE T. JOHNSON, Evangelist,

                                             Plaintiff - Appellant,

          versus


OLSTEN KIMBERLY QUALITYCARE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-96-3250-2-18AJ)


Submitted:   November 12, 1997            Decided:   January 9, 1998


Before MURNAGHAN and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rosalie T. Johnson, Appellant Pro Se. Kathryn Thomas, GIGNILLIAT,
SAVITZ & BETTIS, Columbia, South Carolina; Gregory Scott Richters,
IRVIN, STANFORD & KESSLER, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment in favor of Appellee. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. Johnson v. Olsten Kimberly
Qualitycare, No. CA-96-3250-2-18AJ (D.S.C. May 8, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2